DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 and 12-20 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A detection and management system for detecting and managing target vegetation, the detection and management system comprising: 
a moveable entity; and 
an agrochemical applicator system mechanically coupled to the moveable entity, the agrochemical applicator system comprising: 
a computing device; 
an imaging system in data communication with the computing device; 
at least one applicator for applying an agrochemical to the target vegetation, the at least one applicator being in data communication with the computing device; and 
at least one application executable by the computing device, wherein when executed, the at least one application causes the computing device to at least: 
detect the target vegetation within one or more images captured by the imaging system, the target vegetation being detected using a trained machine learning model; 
determine a position of the [[detected]] target vegetation within the one or more images; and 
activate the at least one applicator according to a current speed of the moveable entity, activating the at least one applicator selectively applies [[an]] the agrochemical to the [[detected]] target vegetation.

For claim 2, Examiner believes this claim should be amended in the following manner:
The detection and management system of claim 1, further comprising a database, and wherein, when executed, the at least one application further causes the computing device to at least: 
store in the database at least one of: a date of an application of the agrochemical to the [[detected]] target vegetation, a location of [[an]] the application of the agrochemical to the [[detected]] target vegetation, the current speed, the one or more images, an amount of the agrochemical used on the [[detected]] target vegetation, and identified object names within the one or more images.

For claim 3, Examiner believes this claim should be amended in the following manner:
The detection and management system of claim 2, further comprising a geographic information system (GIS), the GIS being configured to generate one or more maps associated with the [[targeted]] target vegetation based at least in part on data stored in the database.

For claim 4, Examiner believes this claim should be amended in the following manner:
The detection and management system of claim 1, wherein the at least one applicator further comprises a plurality of applicators, and wherein, when executed, the at least one application causes the computing device to at least select a particular applicator from the plurality of applicators based at least in part on a location of the [[detected]] target vegetation and a position of the particular applicator, activating the at least one applicator comprises activating the particular applicator.

For claim 5, Examiner believes this claim should be amended in the following manner:
The detection and management system of claim 1, wherein determining the position of the target vegetation is based at least in part on a location determining system data and pixel coordinates of the [[detected]] target vegetation.

For claim 6, Examiner believes this claim should be amended in the following manner:
The detection and management system of claim 1, wherein the agrochemical applicator system further comprises one or more tanks holding the agrochemical.


For claim 7, Examiner believes this claim should be amended in the following manner:
The detection and management system of claim 1, wherein the one or more images are of a vegetation area comprising at least one of: a crop bed, an area between two crop beds, or turfgrass.

For claim 8, Examiner believes this claim should be amended in the following manner:
A method for detecting and managing target vegetation within a vegetation area, the method comprising: 
capturing one or more images of the vegetation area via an imaging device; 
detecting the target vegetation within the one or more images; 
determining a position of the [[detected]] target vegetation within the one or more images; 
determining an applicator disposed on an agrochemical applicator system that is mapped to the position of the [[detected]] target vegetation within the one or more images; and 
activating the applicator based on a current speed of a vehicle coupled to the agrochemical applicator system, wherein activating the applicator selectively applies an agrochemical to the [[detected]] target vegetation.


For claim 9, Examiner believes this claim should be amended in the following manner:
The method of claim 8, wherein the vegetation area comprises at least one of turfgrass, a crop bed, or an area between crop beds.

For claim 12, Examiner believes this claim should be amended in the following manner:
The method of claim 8, wherein activating the [[activator]] applicator is further based at least in part on configuration data associated with the applicator.

For claim 13, Examiner believes this claim should be amended in the following manner:
The method of claim 12, wherein the configuration data comprises at least one of: a position of the applicator relative to a position of the imaging device, a distance between the applicator and the imaging device, a dispensing angle of the applicator, a coverage area of the applicator, an actuation speed of the applicator, a field-of-view of the imaging device, a distance of the [[applicators]] applicator from [[the]] a ground, a location of the applicator on the agrochemical applicator system, or a mapping of the applicator to a portion of the field-of-view of the imaging device.



For claim 14, Examiner believes this claim should be amended in the following manner:
The method of claim 13, wherein the agrochemical applicator system comprises a motorized track, the applicator is coupled to the motorized track, and the configuration data further comprises at least one of: a speed of travel of the motorized track coupled to the applicator or a current position of the applicator on the motorized track.

For claim 15, Examiner believes this claim should be amended in the following manner:
The method of claim 8, wherein the agrochemical applicator system comprises a global positioning system (GPS) module, and further comprising determining the current speed of the vehicle via data obtained from the GPS module.

For claim 16, Examiner believes this claim should be amended in the following manner:
An agrochemical applicator system for detecting [[targeted]] target vegetation, the agrochemical applicator system comprises: 
one or more applicators configured to dispense an agrochemical; 
an imaging system comprising at least one imaging device; and 
at least one application executable in a computing device, wherein, when executed, the at least one application causes the computing device to at least: 
detect the target vegetation within one or more images utilizing a trained machine learning model, the one or more images being captured by the imaging system; 
determine a position of the [[detected]] target vegetation within the one or more images; 
determine that [[an]] a particular applicator from the one or more applicators is mapped to the position of the [[detected]] target vegetation within the one or more images; and 
activating the particular applicator based at least in part on configuration data associated with the particular applicator, wherein activating the particular applicator selectively applies [[an]] the agrochemical to the [[detected]] target vegetation.

For claim 17, Examiner believes this claim should be amended in the following manner:
The agrochemical applicator system of claim 16, wherein the agrochemical applicator system is coupled to a moveable vehicle, and activating the particular applicator is further based at least in part on a current speed of the moveable vehicle.

For claim 18, Examiner believes this claim should be amended in the following manner:
The agrochemical applicator system of claim 16, wherein, when executed, the at least one application further causes the computing device to perform training to generate the trained machine learning model to detect the target vegetation, the trained machine learning model being trained using training images of at least one of: a crop bed, an area between two crop beds, or turfgrass.

For claim 19, Examiner believes this claim should be amended in the following manner:
The agrochemical applicator system of claim 16, further comprising a location determining system, the position of the [[detected]] target vegetation within the one or more images being determined based at least in part on 

For claim 20, Examiner believes this claim should be amended in the following manner:
The agrochemical applicator system of claim 16, further comprising a geographic information system (GIS), the GIS being configured to generate one or more maps associated with the [[targeted]] target vegetation.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10, 11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claims 2-7, parent claim 1 establishes “[a] system”, “an agrochemical applicator system”, and “an imaging system”. Dependent claims 2-7 go on to recite the phrase “[t]he system” which is unclear and ambiguous as it is unclear to which of the previously established “system”, “agrochemical applicator system”, and “imaging system” is being referenced by the phrase “the system”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Furthermore, for dependent claim 3, parent claim 1 establishes “target vegetation” and “the detected target vegetation”. Claim 3 goes on to recite the phrase “the targeted vegetation” and it is unclear and ambiguous to which of the previously established “target vegetation” and “detected target vegetation” is being referenced by the phrase “the targeted vegetation”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claim 10, parent claim 8 establishes “target vegetation” and “the detected target vegetation”. Claim 10 goes on to recite the phrase “the target vegetation” and it is unclear and ambiguous to which of the previously established “target vegetation” and “detected target vegetation” is being referenced by the phrase “the target vegetation”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claim 11, parent claim 8 establishes “target vegetation” and “the detected target vegetation”. Claim 11 goes on to recite the phrase “the target vegetation” and it is unclear and ambiguous to which of the previously established “target vegetation” and “detected target vegetation” is being referenced by the phrase “the target vegetation”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For independent claim 16, this claim establishes “one or more applicators” and “an applicator”. Claim 16 goes on to recite the phrase “the applicator” and it is unclear and ambiguous to which of the previously established “one or more applicators” and “applicator” is being referenced by the phrase “the applicator”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claims 17-20, these claims depend from independent claim 16 and accordingly inherit the deficiencies of claim 16. Therefore, claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite.
Furthermore, for dependent claim 18, parent claim 16 establishes “target vegetation” and “the detected target vegetation”. Claim 18 goes on to recite the phrase “target vegetation” and it is unclear and ambiguous to which of the previously established “target vegetation” and “detected target vegetation” is being referenced by the phrase “target vegetation”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Furthermore, for dependent claim 20, parent claim 16 establishes “target vegetation” and “the detected target vegetation”. Claim 20 goes on to recite the phrase “the targeted vegetation” and it is unclear and ambiguous to which of the previously established “target vegetation” and “detected target vegetation” is being referenced by the phrase “the targeted vegetation”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (U.S. Patent 6,199,000, hereinafter “Keller”) (made of record of the IDS submitted 4/17/2020) in view of Redden (U.S. Patent Application Publication 2013/0235183 A1) (made of record of the IDS submitted 4/17/2020) and Esau et al., Economic Analysis for Smart Sprayer Application in Wild Blueberry Fields, Precision Agriculture, Volume 17, pages 753-765, April 2016 (hereinafter “Esau 2016”).

For claim 1, Keller discloses a system for detecting and managing target vegetation (disclosing an apparatus as a system for detecting undesirable plant growth as vegetation for management by eradication (Fig. 5; col. 1/lines 45-62)), the system comprising: a moveable entity (disclosing a vehicle 300 as a movable entity (Figs. 10A-C; col. 15/lines 57-67 and col. 16/lines 1-11)); and an agrochemical applicator system mechanically coupled to the moveable entity (disclosing the vehicle 300 mechanically comprises an agrochemical applicator system with an auger 390 equipped with nozzles to apply a weed herbicide as an agrochemical (Figs. 10A-C; col. 16/lines 57-67 and col. 17/lines 1-13)), the agrochemical applicator system comprising: a computing device (disclosing the vehicle 300 comprises a guidance computer 360 (Figs. 10A-C; col. 16/lines 57-67 and col. 17/lines 1-4)); an imaging system in data communication with the computing device (disclosing a video camera as an imaging system within sensor 302 in data communication with the guidance computer 360 (Figs. 10A-C; col. 14/lines 29-46 and col. 15/lines 1-12)); at least one applicator for applying an agrochemical to the target vegetation, the at least one applicator being in data communication with the computing device (disclosing the auger 390 equipped with nozzles as an applicator to apply the weed herbicide to the detected undesirable plant growth such as weeds (Figs. 10A-C; col. 16/lines 57-67 and col. 17/lines 1-13); explaining the auger 390 and nozzles are in data communication with the guidance computer 360 so that the weed herbicide is applied to the detected weeds (Figs. 10A-C and 13; col. 17/lines 20-48)); and at least one application executable by the computing device, wherein when executed (disclosing the guidance computer 360 includes a processor for executing a program as an application to perform the functions of the guidance computer 360 (Fig. 13; col. 15/lines 1-12 and 57-67 and col. 16/lines 1-11; and col. 17/lines 20-48)), the at least one application causes the computing device to at least: detect target vegetation within one or more images captured by the imaging system, the target vegetation being detected using machine vision (disclosing the guidance computer 360 performs machine vision to detect plant growth such as the weeds within images captured by the video camera (col. 14/lines 29-46; and col. 15/lines 1-12)); determine a position of the detected target vegetation within the one or more images (disclosing the guidance computer 360 determines a position of the detected weeds within the captured images (col. 14/lines 1-46; col. 15/lines 1-12; and col. 16/lines 57-67 and col. 17/lines 1-4)); and activate the at least one applicator, activating the at least one applicator selectively applies an agrochemical to the detected target vegetation (disclosing the guidance computer activates the auger 390 and the nozzles to apply the herbicide to detected plant growth such that the herbicide is selectively applied to the detected undesirable plant growth such as the weeds (col. 17/lines 5-13 and 20-48)).
Keller does not specifically disclose machine vision implemented with a trained machine learning model.
However, these limitations are well-known in the art as disclosed in Redden.
Redden similarly discloses a system and method for performing machine vision on captured images of a plant field section to detect plants for plant necrosis (page 1/par. 3 and 17; and page 6/par. 36). Redden explains its machine vision may be implemented with machine learning algorithms as machine learning models trained with images of plants (page 3/par. 25 and 27; and page 6/par. 36). It follows Keller may be accordingly modified with the teachings of Redden to implement a trained machine learning model to detect its target vegetation.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Keller with the teachings of Redden. Redden is analogous art in dealing with a system and method for performing machine vision on captured images of a plant field section to detect plants for plant necrosis (page 1/par. 3 and 17; and page 6/par. 36). Redden discloses its use of machine learning is advantageous in appropriately classifying and detecting plants within captured images to facilitate plant necrosis of undesirable plants (page 1/par. 17; and page 3/par. 25 and 27). Consequently, a PHOSITA would incorporate the teachings of Redden into Keller for appropriately classifying and detecting plants within captured images to facilitate plant necrosis of undesirable plants. 
Keller as modified by Redden does not disclose activating an applicator according to a current speed of a moveable entity.
However, these limitations are well-known in the art as disclosed in Esau 2016.
Esau 2016 similarly discloses a system and method for performing machine vision to facilitate application of agrochemicals within plant fields (page 753/Abstract). Esau 2016 explains it is known to implement advanced flow rate controllers to adjust the application flow rate and the activation of nozzles to be consistent with a current speed of a vehicle such as a tractor deploying the nozzles to spray the agrochemicals (pages 755-756). It follows Keller and Redden may be accordingly modified with the teachings of Esau 2016 to implement advanced flow rate controllers to activate its applicator according to a current speed of its vehicle.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Keller and Redden with the teachings of Esau 2016. Esau 2016 is analogous art in dealing with a system and method for performing machine vision to facilitate application of agrochemicals within plant fields (page 753/Abstract). Esau 2016 discloses its use of advanced flow rate controllers is advantageous avoiding excess agrochemical application to minimize crop damage and mitigate environmental risks (pages 755-756). Consequently, a PHOSITA would incorporate the teachings of Esau 2016 into Keller and Redden for avoiding excess agrochemical application to minimize crop damage and mitigate environmental risks. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 4, depending on claim 1, Keller as modified by Redden and Esau 2016 discloses wherein the at least one applicator further comprises a plurality of applicators, and wherein, when executed, the at least one application causes the computing device to at least select a particular applicator from the plurality of applicators based at least in part on a location of the detected vegetation and a position of the particular applicator, activating the at least one applicator comprises activating the particular applicator (Esau 2016 similarly discloses a system and method for performing machine vision to facilitate application of agrochemicals within plant fields (page 753/Abstract); Esau 2016 explains its system implements a plurality of applicators as a plurality of nozzles where the nozzles are divided into separate sections arranged on a sprayer boom (page 757); Esau 2016 further explains an individual nozzle as a particular nozzle from the plurality of nozzles is selected for activation based on a location of detected vegetation such as weeds and a position of the individual nozzle within the boom over the location of the detected vegetation (page 757); and it follows Keller and Redden may be accordingly modified with the teachings of Esau 2016 to program its application and guidance computer to implement a plurality of nozzles such that a particular nozzle is activated when it is positioned over a location of its target vegetation for the appropriate application of its agrochemicals).

For claim 6, depending on claim 1, Keller as modified by Redden and Esau 2016 discloses wherein the agrochemical applicator system further comprises one or more tanks holding the agrochemical (Keller discloses the vehicle includes an herbicide tank to hold the herbicide (col. 15/lines 51-56)).

For claim 7, depending on claim 1, Keller as modified by Redden and Esau 2016 discloses wherein the one or more images are of a vegetation area comprising at least one of: a crop bed, an area between two crop beds, or turfgrass (Redden similarly discloses a system and method for performing machine vision on captured images of a plant field section to detect plants for plant necrosis (page 1/par. 3 and 17; and page 6/par. 36); Redden explains the captured images may be images of a plant bed of crops as a crop bed (page 2/par. 20); and it follows Keller may be accordingly modified with the teachings of Redden to capture its images of a plant bed of crops for detecting its target vegetation for appropriate management).

For claim 8, Keller as modified by Redden and Esau 2016 discloses a method for detecting and managing target vegetation within a vegetation area (Keller discloses an apparatus as a system for performing a method of detecting undesirable plant growth as vegetation for management by eradication within a field as a vegetation area (Fig. 5; col. 1/lines 45-62; col. 4/lines 18-25; and col. 13/lines 48-67)), the method comprising: capturing one or more images of the vegetation area via an imaging device (Keller discloses a video camera as an imaging device within sensor to capture images of the field (Figs. 10A-C; col. 14/lines 29-46 and col. 15/lines 1-12)); detecting target vegetation within the one or more images (Keller discloses a guidance computer 360 performs machine vision to detect plant growth such as weeds within images captured by the video camera (col. 14/lines 29-46; and col. 15/lines 1-12); Redden similarly discloses a system and method for performing machine vision on captured images of a plant field section to detect plants for plant necrosis (page 1/par. 3 and 17; and page 6/par. 36); Redden explains its machine vision may be implemented with machine learning algorithms as machine learning models trained with images of plants (page 3/par. 25 and 27; and page 6/par. 36); and it follows Keller may be accordingly modified with the teachings of Redden to implement a trained machine learning model to detect its target vegetation); determining a position of the detected target vegetation within the one or more images (Keller discloses the guidance computer 360 determines a position of the detected weeds within the captured images (col. 14/lines 1-46; col. 15/lines 1-12; and col. 16/lines 57-67 and col. 17/lines 1-4)); determining an applicator disposed on an agrochemical applicator system that is mapped to the position of the detected target vegetation within the one or more images (Keller discloses an agrochemical applicator system disposed with an auger 390 equipped with nozzles to apply a weed herbicide as an agrochemical (Figs. 10A-C; col. 16/lines 57-67 and col. 17/lines 1-13); Keller explains the guidance computer 360 accesses a digital map to move a vehicle to position the auger 390 and the nozzles over the weeds as detected within the captured images by the machine vision (col. 16/lines 28-45 and 57-67; col. 17/lines 1-13 and 20-33)); and activating the applicator based on a current speed of a vehicle coupled to the agrochemical applicator system, wherein activating the applicator selectively applies an agrochemical to the detected target vegetation (Keller discloses the guidance computer activates the auger 390 and the nozzles of a vehicle to apply the herbicide to detected plant growth such that the herbicide is selectively applied to the detected undesirable plant growth such as the weeds (col. 17/lines 5-13 and 20-48); Esau 2016 similarly discloses a system and method for performing machine vision to facilitate application of agrochemicals within plant fields (page 753/Abstract); Esau 2016 explains it is known to implement advanced flow rate controllers to adjust the application flow rate and the activation of nozzles to be consistent with a current speed of a vehicle such as a tractor deploying the nozzles to spray the agrochemicals (pages 755-756); and it follows Keller and Redden may be accordingly modified with the teachings of Esau 2016 to implement advanced flow rate controllers to activate its applicator according to a current speed of its vehicle).

For claim 9, depending on claim 8, Keller as modified by Redden and Esau 2016 discloses wherein the vegetation area comprises at least one of turf grass, a crop bed, or an area between crop beds (Redden similarly discloses a system and method for performing machine vision on captured images of a plant field section to detect plants for plant necrosis (page 1/par. 3 and 17; and page 6/par. 36); Redden explains the captured images may be images of a plant bed of crops as a crop bed (page 2/par. 20); and it follows Keller may be accordingly modified with the teachings of Redden to capture its images of a plant bed of crops as its vegetation area for detecting its target vegetation for appropriate management).

For claim 10, depending on claim 8, Keller as modified by Redden and Esau 2016 discloses further comprising training a machine learning model to detect the target vegetation within the one or more images (Redden similarly discloses a system and method for performing machine vision on captured images of a plant field section to detect plants for plant necrosis (page 1/par. 3 and 17; and page 6/par. 36); Redden explains its machine vision may be implemented with machine learning algorithms as machine learning models trained with images of plants (page 3/par. 25 and 27; and page 6/par. 36); and it follows Keller may be accordingly modified with the teachings of Redden to implement a trained machine learning model to detect its target vegetation with its captured images).

For claim 15, depending on claim 8, Keller as modified by Redden and Esau 2016 discloses  wherein the agrochemical applicator system comprises a global positioning system (GPS) module, and further comprising determining the speed of the vehicle via data obtained from the GPS module (Keller discloses its agrochemical applicator system is implemented as a tracked vehicle with a global position system (GPS) receiver as a GPS module (col. 15/lines 57-67; col. 16/lines 1-27); Keller explains it is known the determine a speed of the vehicle with the GPS receiver (col. 7/lines 3-23)).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Redden and Esau 2016 further in view of Flamme et al. (U.S. Patent 6,070,539, hereinafter “Flamme”) (made of record of the IDS submitted 4/17/2020).

For claim 2, depending on claim 1, Keller as modified by Redden and Esau 2016 does not disclose a database and storing in the database at least one of: a date of application of an agrochemical, a location of an application of the agrochemical, the current speed, one or more images, an amount of agrochemical used, and identified object names within one or more images.
However, these limitations are well-known in the art as disclosed in Flamme.
Flamme similarly discloses a system and method for the application of herbicides as agrochemicals to an agricultural field (col. 1/lines 19-26 and col. 2/lines 30-38). Flamme discloses a geographic information system (GIS) database for storing data such as longitude and latitude coordinates as locations of the agricultural field for the application of the herbicides and an application rate as an amount of the herbicides applied to the locations of the agricultural field (col. 10/lines 15-35). It follows Keller, Redden and Esau 2016 may be accordingly modified with the teachings of Flamme to implement a database for storing data such as a location for application of its agrochemicals to its detected target vegetation and an amount of its agrochemicals applied to its detected target vegetation.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Keller, Redden and Esau 2016 with the teachings of Flamme. Flamme is analogous art in dealing with a system and method for the application of herbicides as agrochemicals to an agricultural field (col. 1/lines 19-26 and col. 2/lines 30-38). Flamme discloses its use of a database is advantageous in managing data concerning the application of agrochemicals to appropriately adjust an application rate of the agrochemicals (col. 1/lines 19-26; and col. 10/lines 15-35). Consequently, a PHOSITA would incorporate the teachings of Flamme into Keller, Redden and Esau 2016 for managing data concerning the application of agrochemicals to appropriately adjust an application rate of the agrochemicals. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 3, depending on claim 1, Keller as modified by Redden, Esau 2016 and Flamme discloses  further comprising a geographic information system (GIS), the GIS being configured to generate one or more maps associated with the targeted vegetation based at least in part on data stored in the database (Keller discloses a geographic information system (GIS) to generate a digital map for locating the undesirable plant growth (col. 13/lines 18-43); Flamme similarly discloses a system and method for the application of herbicides as agrochemicals to an agricultural field (col. 1/lines 19-26 and col. 2/lines 30-38); Flamme discloses a geographic information system (GIS) database for storing data to implement maps generated based on parameters for the desired application of agricultural products such as agrochemicals (col. 10/lines 15-35); and it follows Keller, Redden and Esau 2016 may be accordingly modified with the teachings of Flamme to implement a database for storing data generating its maps to facilitate its management of its application of agrochemicals).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Redden and Esau 2016 further in view of Liu (CN 106295543) (citations are made with respect to the corresponding English translation that is attached to this Office Action).

For claim 5, depending on claim 1, Keller as modified by Redden and Esau 2016 discloses the position of the detected target[sic] vegetation is based at least in part on a location determining system data (Keller discloses global position system (GPS) data as location determining system data for determining the position of the weeds as the detected target vegetation (col. 16/lines 12-27)).
Keller as modified by Redden and Esau 2016 does not disclose a position of detected target[sic] vegetation is based on pixel coordinates of the detected vegetation. 
However, these limitations are well-known in the art as disclosed in Liu.
Liu similarly discloses a system and method for capturing an image to detect and monitor vegetation within the captured image (page 1/Abstract). Liu explains the pixel coordinates of the detected vegetation within the captured image are used to determine a corresponding geographic location and position of the detected vegetation (page 9). It follows Keller, Redden and Esau 2016 may be accordingly modified with the teachings of Liu to determine its position of its detected target vegetation based on pixel coordinates of its detected target vegetation.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Keller, Redden and Esau 2016 with the teachings of Liu. Liu is analogous art in dealing with a system and method for capturing an image to detect and monitor vegetation within the captured image (page 1/Abstract). Liu discloses its use of pixel coordinates is advantageous in determining a corresponding geographic location and position of detected vegetation so that a user may take appropriate action on the detected vegetation (page 9). Consequently, a PHOSITA would incorporate the teachings of Liu into Keller, Redden and Esau 2016 for determining a corresponding geographic location and position of detected vegetation so that a user may take appropriate action on the detected vegetation. Therefore, claim 5 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Redden and Esau 2016 further in view of Perez Roca (WO 2017/178666 A1) (made of record of the IDS submitted 4/17/2020) (citations are made with respect to the corresponding English translation that is attached to this Office Action).

For claim 11, depending on claim 10, Keller as modified by Redden and Esau 2016 discloses programming an information processing system utilizing the machine learning model (Keller discloses the guidance computer 360 includes a processor for executing a program as an information processing system to perform machine vision (Fig. 13; col. 14/lines 29-46; col. 15/lines 1-12 and 57-67 and col. 16/lines 1-11; and col. 17/lines 20-48); Redden similarly discloses a system and method for performing machine vision on captured images of a plant field section to detect plants for plant necrosis (page 1/par. 3 and 17; and page 6/par. 36); Redden explains its machine vision may be implemented with machine learning algorithms as machine learning models trained with images of plants (page 3/par. 25 and 27; and page 6/par. 36); and it follows Keller may be accordingly modified with the teachings of Redden to program its information processing system to implement a trained machine learning model to detect its target vegetation).
Keller as modified by Redden and Esau 2016 does not specifically disclose one or more object detectors trained to identify target vegetation within one or more images and detect the target vegetation within the one or more images.
However, these limitations are well-known in the art as disclosed in Perez Roca.
Perez Roca similarly discloses a system and method for identifying plants as vegetation within captured images from a video camera for the application of a corresponding agrochemical (page 1/Abstract). Perez Roca explains a neural network is trained (page 1/Abstract; and pages 3-4) to implement an object detection mechanism as an object detector (page 6) to identify and detect target vegetation within the captured images for the application of an appropriate agrochemical (page 1/Abstract; and pages 10-11). It follows Keller, Redden and Esau 2016 may be accordingly modified with the teachings of Perez Roca to implement an object detection mechanism for its information processing system to assist in identification and its detection of its vegetation in its captured images.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Keller, Redden and Esau 2016 with the teachings of Perez Roca. Perez Roca is analogous art in dealing with a system and method for identifying plants as vegetation within captured images from a video camera for the application of a corresponding agrochemical (page 1/Abstract). Perez Roca discloses its object detection mechanism is advantageous in facilitating identification and detection of target vegetation within captured images for the appropriate application of a corresponding agrochemical (page 1/Abstract; page 6 and pages 10-11). Consequently, a PHOSITA would incorporate the teachings of Perez Roca into Keller, Redden and Esau 2016 for facilitating identification and detection of target vegetation within captured images for the appropriate application of a corresponding agrochemical. Therefore, claim 11 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

Claims 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Redden and Esau 2016 further in view of Esau et al., Spot-Application of Fungicide for Wild Blueberry Using an Automated Prototype Variable Rate Sprayer, Precision Agriculture, Volume 15, pages 147-161, May 2013 (hereinafter “Esau 2013”).

For claim 12, depending on claim 8, Keller as modified by Redden and Esau 2016 does not specifically disclose configuration data associated with an applicator for activating the applicator[sic].
However, these limitations are well-known in the art as disclosed in Esau 2013.
Esau 2013 similarly discloses a system and method for spot-application of agrochemicals within plant fields (page 147/Abstract). Esau 2013 discloses a computerized variable rate controller (VRC) and land manager (LMC) for managing configuration data associated with nozzles for activating the nozzles to apply the agrochemicals (pages 150 and 151/Fig.2). It follows Keller, Redden and Esau 2016 may be accordingly modified with the teachings of Esau 2013 to implement configuration data for activating its applicator.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Keller, Redden and Esau 2016 with the teachings of Esau 2013. Esau 2013 is analogous art in dealing with a system and method for spot-application of agrochemicals within plant fields (page 147/Abstract). Esau 2013 discloses its use of configuration data is advantageous in appropriately managing the activation of nozzles for applying agrochemicals in accordance with a vehicle ground speed (pages 150 and 151/Fig.2). Consequently, a PHOSITA would incorporate the teachings of Esau 2013 into Keller, Redden and Esau 2016 for appropriately managing the activation of nozzles for applying agrochemicals in accordance with a vehicle ground speed. Therefore, claim 12 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 13, depending on claim 12, Keller as modified by Redden and Esau 2016 and Esau 2013 discloses wherein the configuration data comprises at least one of: a position of applicator relative to a position of the imaging device, a distance between the applicator and the imaging device, a dispensing angle of the applicator, a coverage area of the applicator, an actuation speed of the applicator, a field-of-view of the imaging device, a distance of the applicators from the ground, a location of the applicator on the agrochemical applicator system, or a mapping of the applicator to a portion of the field-of-view of the imaging device (Esau 2016 similarly discloses a system and method for performing machine vision to facilitate application of agrochemicals within plant fields (page 753/Abstract); Esau 2016 explains it is known to implement advanced flow rate controllers to adjust the application flow rate and the activation of nozzles to be consistent with a current speed of a vehicle such as a tractor deploying the nozzles to spray the agrochemicals (pages 755-756) to facilitate variable speed management of actuating the nozzles (page 758/Table 2); and it follows Keller and Redden may be accordingly modified with the teachings of Esau 2016 to implement advanced flow rate controllers to activate its applicator according to a current speed of its vehicle and facilitate variable speed management for actuating its applicator; Esau 2013 similarly discloses a system and method for spot-application of agrochemicals within plant fields (page 147/Abstract); Esau 2013 discloses a computerized variable rate controller (VRC) and land manager (LMC) for managing configuration data associated with nozzles for activating the nozzles to apply the agrochemicals (pages 150 and 151/Fig.2); and it follows Keller, Redden and Esau 2016 may be accordingly modified with the teachings of Esau 2013 to implement configuration data for variable management of an actuation speed of its applicator).

For claim 14, depending on claim 13, Keller as modified by Redden and Esau 2016 and Esau 2013 discloses wherein the agrochemical applicator system comprises a motorized track, the applicator is coupled to the motorized track, and the configuration data further comprises at least one of: a speed of travel of the motorized track the applicator or a current position of the applicator on the track (Keller discloses its agrochemical applicator system is implemented as a tracked vehicle with motors to position the vehicle over the detected target vegetation (col. 15/lines 57-67; col. 16/lines 1-11 and 57-67; and col. 17/lines 1-4); Esau 2013 similarly discloses a system and method for spot-application of agrochemicals within plant fields (page 147/Abstract); Esau 2013 discloses a computerized variable rate controller (VRC) and land manager (LMC) for managing configuration data associated with nozzles for activating the nozzles to apply the agrochemicals where the configuration data includes a speed or velocity of travel of a vehicle (pages 150 and 151/Fig.2); and it follows Keller, Redden and Esau 2016 may be accordingly modified with the teachings of Esau 2013 to implement configuration data of a speed of travel of its motorized track for activating its applicator).

For claim 16, Keller as modified by Redden and Esau 2016 and Esau 2013 discloses an agrochemical applicator system for detecting targeted vegetation (Keller discloses an agrochemical applicator system disposed with an auger 390 equipped with nozzles to apply a weed herbicide as an agrochemical for detecting undesirable plant growth as vegetation for management by eradication within a field as a vegetation area (Figs. 5 and 10A-C; col. 1/lines 45-62; col. 4/lines 18-25; col. 13/lines 48-67; col. 16/lines 57-67 and col. 17/lines 1-13)), the agrochemical applicator system comprises: one or more applicators configured to dispense an agrochemical (Keller discloses the auger 390 and the nozzles to apply the herbicide (col. 17/lines 5-13 and 20-48)); an imaging system comprising at least one imaging device (Keller discloses an imaging system with a video camera as an imaging device within sensor to capture images of the field (Figs. 10A-C; col. 14/lines 29-46 and col. 15/lines 1-12)); and at least one application executable in a computing device, wherein, when executed (Keller discloses a guidance computer 360 includes a processor for executing a program as an application to perform the functions of the guidance computer 360 (Fig. 13; col. 15/lines 1-12 and 57-67 and col. 16/lines 1-11; and col. 17/lines 20-48)), the at least one application causes the computing device to at least: detect target vegetation within one or more images utilizing a trained machine learning model, the one or more images being captured by the imaging system (Keller discloses a guidance computer 360 performs machine vision to detect plant growth such as weeds within the images captured by the video camera (col. 14/lines 29-46; and col. 15/lines 1-12); Redden similarly discloses a system and method for performing machine vision on captured images of a plant field section to detect plants for plant necrosis (page 1/par. 3 and 17; and page 6/par. 36); Redden explains its machine vision may be implemented with machine learning algorithms as machine learning models trained with images of plants (page 3/par. 25 and 27; and page 6/par. 36); and it follows Keller may be accordingly modified with the teachings of Redden to implement a trained machine learning model to detect its target vegetation); determine a position of the detected target vegetation within the one or more images (Keller discloses the guidance computer 360 determines a position of the detected weeds within the captured images (col. 14/lines 1-46; col. 15/lines 1-12; and col. 16/lines 57-67 and col. 17/lines 1-4)); determine that an applicator from the one or more applicators is mapped to the position of the detected target vegetation within the one or more images (Keller discloses an agrochemical applicator system disposed with an auger 390 equipped with nozzles to apply a weed herbicide as an agrochemical (Figs. 10A-C; col. 16/lines 57-67 and col. 17/lines 1-13); Keller explains the guidance computer 360 accesses a digital map to move a vehicle to position the auger 390 and the nozzles over the weeds as detected within the captured images by the machine vision (col. 16/lines 28-45 and 57-67; col. 17/lines 1-13 and 20-33)); and activating the applicator based at least in part on configuration data associated with the applicator, wherein activating the applicator selectively applies an agrochemical to the detected target vegetation (Keller discloses the guidance computer activates the auger 390 and the nozzles to apply the herbicide to detected plant growth such that the herbicide is selectively applied to the detected undesirable plant growth such as the weeds (col. 17/lines 5-13 and 20-48); Esau 2016 similarly discloses a system and method for performing machine vision to facilitate application of agrochemicals within plant fields (page 753/Abstract); Esau 2016 explains it is known to implement advanced flow rate controllers to adjust the application flow rate and the activation of nozzles to be consistent with a current speed of a vehicle such as a tractor deploying the nozzles to spray the agrochemicals (pages 755-756); and it follows Keller and Redden may be accordingly modified with the teachings of Esau 2016 to implement advanced flow rate controllers to selectively activate its applicator according to a current speed of its vehicle; Esau 2013 similarly discloses a system and method for spot-application of agrochemicals within plant fields (page 147/Abstract); Esau 2013 discloses a computerized variable rate controller (VRC) and land manager (LMC) for managing configuration data associated with nozzles for activating the nozzles to apply the agrochemicals (pages 150 and 151/Fig.2); and it follows Keller, Redden and Esau 2016 may be accordingly modified with the teachings of Esau 2013 to implement configuration data for activating its applicator).

For claim 17, depending on claim 16, Keller as modified by Redden and Esau 2016 and Esau 2013 discloses wherein the agrochemical applicator system is coupled to a moveable vehicle, and activating the applicator is further based at least in part on a current speed of the moveable vehicle (Keller discloses the agrochemical applicator system is coupled to the vehicle 300 (Figs. 10A-C; col. 16/lines 57-67 and col. 17/lines 1-13); Esau 2016 similarly discloses a system and method for performing machine vision to facilitate application of agrochemicals within plant fields (page 753/Abstract); Esau 2016 explains it is known to implement advanced flow rate controllers to adjust the application flow rate and the activation of nozzles to be consistent with a current speed of a vehicle such as a tractor deploying the nozzles to spray the agrochemicals (pages 755-756); and it follows Keller and Redden may be accordingly modified with the teachings of Esau 2016 to implement advanced flow rate controllers to selectively activate its applicator according to a current speed of its vehicle).

For claim 18, depending on claim 16, Keller as modified by Redden and Esau 2016 and Esau 2013 discloses wherein, when executed, the at least one application further causes the computing device to at least train a machine learning model to detect target vegetation, the machine learning model being trained using training images of at least one of: a crop bed, an area between two crop beds, or turf grass (Redden similarly discloses a system and method for performing machine vision on captured images of a plant field section to detect plants for plant necrosis (page 1/par. 3 and 17; and page 6/par. 36); Redden explains its machine vision may be implemented with machine learning algorithms as machine learning models trained with images of plants (page 3/par. 25 and 27; and page 6/par. 36); Redden further explains its images may be images of a plant bed of crops as a crop bed (page 2/par. 20); and it follows Keller may be accordingly modified with the teachings of Redden to implement a trained machine learning model trained with images of a crop bed to detect its target vegetation).

For claim 19, depending on claim 16, Keller as modified by Redden and Esau 2016 and Esau 2013 discloses further comprising a location determining system, the position of the detected target vegetation within the one or more images being determined based at least in part on based on data received from the location determining system (Keller discloses global position system (GPS) receiver as a location determining system data for generating GPS data as location determining system data for determining the position of the weeds as the detected target vegetation within the captured images (col. 16/lines 12-50); Keller explains the guidance computer 360 accesses a digital map to move a vehicle to position the auger 390 and the nozzles over the weeds as detected within the captured images by the machine vision (col. 16/lines 28-45 and 57-67; col. 17/lines 1-13 and 20-33)).

For claim 20, depending on claim 16, Keller as modified by Redden and Esau 2016 and Esau 2013 discloses further comprising a geographic information system (GIS), the GIS being configured to generate one or more maps associated with the targeted vegetation (Keller discloses a geographic information system (GIS) for generating a digital map for managing the detected vegetation (col. 13 lines 18-43 and col. 17/lines 20-33)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613